Title: James Madison to William Shaler, 20 April 1826
From: Madison, James
To: Shaler, William


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier.
                                
                                Apl. 20 1826
                            
                        
                        I have recd. from the publishers in Boston, a copy of your "Sketches of Algiers"; forwarded as they intimate
                            by your request.
                        The work is welcomed by the public here, as it well deserves to be, as a very valuable addition to what was
                            hitherto known of the singular and interesting quarter of which it treats. Your Country gains credit also from
                            the example of such a publication by one of its foreign functionaries.
                        Be pleased to accept, Sir, my thanks for your polite attention; with my wishes that your opportunities may be
                            continued for pursuing the researches which you turn to such excellent account. I tender you at the same time assurances of my
                            great esteem & my cordial respect.
                        
                            
                                James Madison
                            
                        
                    Mrs. Madison charges me with the acknowledgments for which she has long been in arrears; particularly for the
                            token of kind remembrance sent her from Marseilles